Citation Nr: 1420645	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2011 and August 2011, the Veteran testified before a Decision Review Officer and the undersigned Veterans Law Judge, respectively.  The hearing transcripts are associated with the claims file.

In October 2013, the Board remanded the case for additional evidentiary development.  During remand status, the originating agency granted the claim for service connection for tinnitus.  This is considered a full grant of the benefit sought and, therefore, there remains no controversy as to this claim for the Board's consideration.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that this is a paperless claim and was reviewed using VA's electronic claims system.


FINDING OF FACT

Bilateral hearing loss disability is not shown in service or within the initial post separation year, and has not been attributed to active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA provided the Veteran fully adequate VCAA notice in an August 2010 letter.

VA further satisfied its duty to assist the Veteran.  VA obtained all relevant medical records and associated these with the record.  VA afforded the Veteran an adequate VA audiological examination and obtained a medical opinion on his behalf.

The Board previously reviewed the record, determined that an addendum was necessary for review of employer audiological records, and remanded the case for this purpose.  A revised medical opinion dated in December 2013 was obtained.  The Board has reviewed this opinion and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

However, the Veteran's representative argues that the VA medical opinion dated in December 2013 is inadequate because the negative opinion on hearing loss is inconsistent with the favorable opinion on tinnitus, his logic was contradictory or confusing, and a biased selection of examination results to support his opinion.  The Board disagrees.  First, the VA clinician's medical opinions on whether the claimed conditions, hearing loss and tinnitus, are related to service involve distinct and separate disabilities and are supported by separate rationales that have medically sound bases.  It is noted that the clinician took account of the fact that the Veteran had a positive personal history for tinnitus dating to service unlike hearing loss, which he had denied at service separation.  Second, while the medical conclusions as they pertain to both hearing loss and tinnitus resulted in both a negative and favorable opinion, the opinions are neither contradictory nor confusion.  The Board acknowledges the perceived incongruity, but finds that there is none when the claimed disabilities are considered in the context of being different disorders that have distinct manifestations from each other.  Third, in regards to the representative accusation of a biased selection of medical evidence by the VA clinician to support his opinion, the Board finds that there is no evidence of bias and that VA medical professionals providing opinions, while required to review all pertinent evidence, may address the evidence that best explains or supports the opinion(s) rendered.  More importantly here, there is no indication that the VA clinician ignored favorable evidence to the Veteran.  The examiner carefully discussed threshold shifts in hearing acuity during her discussion of the Veteran's hearing loss history.  To the extent that the representative suggests that those medical records showing a shift in hearing acuity establish the presence of a hearing loss disability related to service, the Board finds that this is essentially an unsubstantiated medical opinion without merit.  See generally Colvin v. Derwinski, 1 Vet. App. 171 (1991).

VA further provided the Veteran a hearing before the Board.  Under 38 C.F.R. § 3.103(c)(2), a VLJ who conducts a hearing must fulfill two duties:  First, the VLJ must fully explain the issues and, second, the VLJ must suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal and the testimony reflects an understanding of the issue on appeal.  The VLJ specifically inquired about employer records that could possibly support the claim and the claim was remanded for consideration of such records.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Claims for Service Connection

The Veteran seeks service connection for bilateral hearing loss disability.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran submitted a claim for VA disability compensation in July 2010.  He reported hearing loss had its onset in 1971 during service.  In various statements associated with this claim and at his hearings, the Veteran reported exposure to acoustic trauma during service in Vietnam as a truck driver.  He stated that he had noise exposure from heavy weapons fire, mortar attacks, and truck convoys.  The Veteran testified that he had hearing loss since service which has become progressive worse.

An April 2011 statement from the Veteran's spouse reflects that she noticed that he did not hear her and had to "see what she was saying."

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problem is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).
Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, an organic disease of the nervous system, such as a sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability.  Hearing is shown to be within normal limits at service entry and separation.  A hearing loss disability is first shown many years after service and is not attributable to service, to include the Veteran's report of acoustic trauma in service.

Specifically, service treatment records reflect that the Veteran's hearing was within normal limits on service enlistment examination in September 1971 and separation examination in April 1973.  The Court has established that the threshold for normal is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Audiological testing in service showed pure tone thresholds, in decibels, as follows for the right and left ears:




HERTZ



500
1000
2000
3000
4000
9/1971
10/10
0/5
0/0
10/10
15/5
4/1973
15/10
0/0
0/0
--
0/0

Similarly, audiological results from the Veteran's employer for the period from November 1976 to March 2011 reflects hearing within normal limits for the right ear prior to March 1987 and for the left ear prior to March 1988.  Thereafter, hearing loss or shifts in hearing acuity are shown at some frequencies.

VA received in 2010 a claim from the Veteran for VA compensation due to hearing loss, more than 30 years after service discharge.  An October 2010 VA audiology clinic note reflects complaints of hearing loss that the Veteran believed was related to noise exposure in service, however, he acknowledged at that time a family history of hearing loss and past occupational noise exposure along with current noise exposure.

A hearing loss disability is first documented on VA examination in October 2010.  Audiological evaluation at this time showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
30
45
LEFT
15
25
25
25
45

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The examiner opined that it was not likely that the Veteran's current hearing loss was from military noise exposure.  Her rationale was that the Veteran's hearing had not worsened more than 10 decibels between his service entrance and separation, and that the literature reflects that one can expect a threshold change to vary from test to test for as much as 10 decibels.

The Board has considered the lay statement from the Veteran's spouse.  However, while this shows that the Veteran had difficulty with hearing, it does not establish onset in service or that the current hearing loss disability is attributable to service.  The Veteran's spouse has not asserted such, nor is she competent to do so.

The Board has further considered the private medical opinion dated in May 2011, which reflects that "due to his personal account, [it is] at least as likely as not that [the Veteran's] initial loss was the result of noise exposure while serving in the military."  The audiologist qualified his opinion by stating that the Veteran's "hearing loss is currently not a typical shape of noise induced hearing loss" and that he could not "rule out continued noise exposure from his employer of BNSF Railroad or hearing loss due to genetic predisposition as also being the cause of continued reason for hearing loss above 3k Hz."  The examiner emphasized that this opinion was based on the Veteran's reported history that he first noticing hearing loss in service.

Although the private medical opinion seems favorable on its face, when considered in light of the rationale and additional commentary, the Board finds that it has no true probative value.  The opinion in predicated on the Veteran's history of noticing hearing loss in service.  The Board finds that the Veteran is not credible in this regard as he denied a history of hearing loss at service separation in 1973 and there are no documented complaints of hearing loss prior to October 2010.  Thus, to the extent that the audiologist relied on an inaccurate medical history, the opinion has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based upon an inaccurate history is equally inaccurate).  Also, the audiologist's medical opinion does not reflect any review of the Veteran's service treatment records that show hearing within normal limits; but rather incorrectly suggests that there was an initial hearing loss in service based on the Veteran's reported history.  Moreover, the medical opinion is equivocal in noting that there could be other causes for the Veteran's hearing loss.  See generally Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).

In response to the May 2011 private medical opinion, VA obtained a medical opinion that considered the Veteran's entire VA electronic claims file to include the favorable medical opinion and the Veteran's employer's audiological test results.  The audiologist concluded that "It is less likely as not that the veteran's hearing loss is a result of military noise exposure."  Her rationale was that there was no significant shift in hearing between service separation and those findings reported by the Veteran's employer roughly 3 years after service separation.  The audiologist explained that:

Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verity that the hearing had recovered without permanent loss.  The veteran's hearing was still normal with no shift in hearing three years after separation.

Also, in support of her negative medical opinion, the audiologist cited to literature that reflects "one can expect threshold change to vary from test to test for as must as 10 dB."  Citation omitted.  Therefore, the audiologist concluded that, for a threshold shift to be considered a significant change, it must change more than 10 dB and "Since this veteran's hearing did not change more than 10 dB between 1971 and 1976, it is not likely that there was a significant change in hearing."

Here, neither the lay nor the medical evidence establishes the existence of hearing loss, to include a hearing loss disability as defined by VA, in service or within the initial post separation year.  Also, the medical evidence of records reflects that it is less likely as not that the current hearing loss disability is attributable to noise exposure in service.

Additionally, neither credible evidence of continuity of symptomatology nor competent nexus-type evidence has been presented.  In this regard, the Board acknowledges that the Veteran is competent to report his symptoms.  Layno, supra.  However, to the extent that the Veteran avers continuity of hearing loss symptoms since service, the Board finds that he is not credible in view of the service treatment records showing no hearing complaints or treatment, and the Veteran's denial of hearing loss at service separation, coupled with normal audiometric findings at service discharge and during his initial three years of employment with a railroad company in the 1970s.

Also, to the extent that the Veteran suggests having delayed onset hearing loss attributable to noise exposure in service, the Board finds that he is not competent to provide such a medical opinion given that this opinion may not be rendered based on the Veteran's personal observation, and because he lacks any particular skill or expertise that would render his opinion competent in this regard.  Jandreau v. Nicholson, supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's nexus opinion has no probative value.

The Board assigns greater probative value to the normal service treatment records and the Veteran's denial of hearing loss at that time, along with the VA medical opinions, which found that it was less likely than not that the Veteran's hearing loss was related to service.  The VA audiologists reviewed the entire VA record to include the service treatment records, and thoroughly explained the bases for the conclusion reached.  Also, the Board finds that VA medical opinions are more probative as they were prepared by skilled, neutral medical professionals in the field of hearing after review of all the evidence of record.  Furthermore, the opinions are probative in this matter because they are supported by a rationale.  A fully favorable medical opinion has not been presented.
 
According, the claim must be denied.  There is no doubt to resolve. 38 U.S.C.A. § 5107(b); Gilbert, supra.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
DAVID L WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


